Citation Nr: 0414726	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for chronic sinusitis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1973, and from March 1989 to March 1995.  This case comes 
before the Board of Veterans' Affairs (Board) on appeal from 
a June 2002 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that, 
in part, denied an evaluation in excess of 10 percent for the 
appellant's service-connected sinus disability.

In October 2003, a videoconference hearing was held between 
the RO and Washington, D.C. before the undersigned Veterans 
Law Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
that hearing has been associated with the claims file.  
During that hearing, the appellant submitted VA treatment 
records dated in 2003, that were not already of record; he 
also submitted a written waiver of RO consideration of that 
additional evidence.  See 38 C.F.R. § 20.1304 and VAOPGCPREC 
1-2003 (May 21, 2003).

The Board notes that the appellant, in his May 2003 
Substantive Appeal, requested a Central Office hearing; in 
February 2003, he had requested a hearing at the RO.  
However, in July 2003, the appellant submitted a written 
statement in which he waived his right to personally appear 
before a member of the Board and agreed to participate in a 
videoconference hearing as permitted under 38 C.F.R. 
§ 20.700.  The appellant confirmed this waiver during the 
aforementioned October 2003 videoconference hearing.  
Accordingly, any outstanding hearing request has effectively 
been withdrawn.  38 C.F.R. § 20.704(d), (e).  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  The veteran's sinusitis is manifested by symptoms that 
approximate a level of disability that equates to three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment or six non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.

2.  The appellant has not had radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness, and purulent discharge or 
crusting after repeated surgeries.

3.  The appellant's chronic sinusitis disability does not 
present an exceptional or unusual disability picture not 
contemplated by the rating schedule.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for sinusitis have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.97, 
Diagnostic Code 6514 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Increased rating claim

The appellant contends that his sinus disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his sinusitis warrants an evaluation in excess 
of the currently assigned 10 percent rating.  The appellant 
testified at his October 2003 videoconference hearing that he 
experienced tenderness around his eyes and nose and that he 
suffered from sinus headaches and breathing problems because 
of daily discharge and crusting.  See Hearing Transcript pp. 
5-8.  The appellant further testified that his sinus 
headaches caused him constant pain that escalated to a more 
severe level three to four times per week and that he had to 
stay in bed for a day or more when the pain was at its 
maximum.  See Hearing Transcript pp. 10-12.  He also stated 
that, on the advice of his doctor, he was treating his sinus 
infections with irrigation and not antibiotics.  See Hearing 
Transcript pp. 13-18.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The most current 
evidence of the present level of disability is found in the 
report from the VA examination conducted in January 2002; in 
VA outpatient treatment records dated between February 2000 
and June 2003; in private inpatient and outpatient treatment 
records dated between December 2001 and June 2002;in the 
appellant's videoconference hearing testimony; and in 
various written statements provided by the appellant.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the appellant's VA outpatient treatment records 
reveals that the appellant complained of nasal congestion and 
periorbital headaches off and on in February 2000.  He 
reported that he had not been on antibiotics since 1992.  In 
May 2000, he continued to complain of periorbital headaches 
and reported that they occurred three to four times per week.  
The doctor assessed chronic ethmoid sinusitis and prescribed 
antibiotics for fourteen days.  In June 2000, the appellant 
was placed on four weeks of antibiotics, as well as nasal 
steroids.  An April 2001 computed tomography (CT) scan 
revealed chronic sinusitis with extreme changes in the 
ethmoid sinus, as well as polyp formation.

In December 2001, the appellant underwent bilateral sinus 
surgery.  Prior to the surgery, he was noted to have had been 
treated for sinus infections on two or three occasions in the 
previous year.  On physical examination, the hypopharynx and 
larynx exhibited some posterior edema and erythema that was 
consistent with postnasal purulence as well as reflux.  Ten 
days before the surgery the appellant was noted to continue 
to have purulent postnasal discharge.  On two occasions in 
January 2002, crusting was observed and removed.  Antibiotics 
were discontinued; the appellant was not taking them when he 
was examined in April 2002.  The private doctor noted that 
the appellant was irrigating twice a day and that he was 
using steroid drops; he also stated that the post-nasal 
purulent discharge had virtually ceased.  Crusting was 
removed from the sphenoid sinus.  In August 2002, there was 
no evidence of infection.  In December 2002, the appellant 
still complained of headaches that occurred two to three 
times per week.  On physical examination, crusting was 
observed and removed.  There was still an area of exposed 
bone in the posterior septum.  

The appellant underwent a VA examination in January 2002.  
The appellant complained of chronic headaches and said that 
he was still having some bloody discharges and yellow mucus.  
He complained of daily headaches that were occasionally 
moderately severe.  The appellant reported that he went to 
work despite not feeling well.  On physical examination, the 
examiner noted bilateral sinus area tenderness.  There was no 
crusting or discharge.  The examiner rendered a diagnosis of 
chronic sinusitis and said that the appellant was still 
recovering from his latest surgery.

In June 2003, the appellant was treated in a VA ENT clinic; 
he denied purulent discharge and he denied any fevers.  On 
physical examination, there was no evidence of purulent 
discharge or polyps.  The examiner observed a small area on 
the left side where there was a small amount of exposed bone 
and associated crusting; this was suctioned and removed.  The 
examiner also noted that the appellant was to continue to use 
nasal irrigation and steroid sprays.

The General Rating Formula for Sinusitis is codified at 
38 C.F.R. § 4.97; a 10 percent evaluation is warranted for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note that follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514.

Upon review of all the evidence of record, the Board 
concludes that there is enough evidence to support a 
schedular evaluation of 30 percent for the appellant's 
chronic sinusitis disability.  The Board notes that there is 
evidence of record demonstrating the use of various 
prescription drugs for the sinus symptoms, including three 
courses of antibiotics in 2001, as well as clinical 
documentation of purulent nasal discharge prior to the 
December 2001 surgery.  After that surgery, there was still 
some scant purulent discharge, as indicated by the April 2002 
private treatment note.  In addition, there is competent 
medical evidence of record that indicates that the sinusitis 
is associated with the headaches complained of by the 
appellant.  Furthermore, crusting was clinically documented 
on several occasions between January 2002 and June 2003.  In 
addition, the most recent medical records do reflect 
approximately three incapacitating episodes, including 
surgery, as well as continued problems with symptoms that 
appear characteristic of the 30 percent criteria, namely 
multiple non-incapacitating episodes.  

However, in light of the evidence of record and the above 
legal criteria, the Board finds that the appellant is not 
entitled to an evaluation in excess of a 30 percent schedular 
rating.  While the evidence does indicate that the appellant 
demonstrates incapacitating episodes up to and including his 
December 2000 surgery, and that he has suffered from 
crusting, exposed bone, headaches and incapacitating episodes 
since the surgery, the evidence of record does not 
demonstrate radical surgery with chronic osteomyelitis, or 
near constant sinusitis characterized by headaches, pain and 
tenderness, and purulent discharge or crusting after repeated 
surgeries.  The appellant does not have a diagnosis of 
osteomyelitis and he has not experienced chronic symptoms of 
this degree.  Moreover, he has not undergone repeated 
surgeries.  Therefore a 30 percent evaluation, but no more, 
is warranted under the applicable rating criteria.

The appellant has indicated that he should be rated as more 
than 10 percent disabled for his sinus disability due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The clinical assessments of record are considered persuasive 
as to the appellant's degree of impairment due to sinusitis 
since they consider the overall industrial impairment due to 
his sinus condition.

Like the RO, the Board has also considered the provisions of 
38 C.F.R. § 3.321 and finds that referral for consideration 
of an extraschedular rating is not warranted at this time.  
The findings in this case do not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  The 
appellant has required only one recent surgery related to his 
sinus disability.  There is no evidence of record that the 
appellant has been unduly inhibited in his ability to work by 
his sinus disability, as opposed to his other medical 
conditions, or that his documented work absences are entirely 
due to his sinus condition or to obtain treatment for it.  
The appellant has not offered any objective evidence of any 
symptoms due to the chronic sinusitis disability that would 
render impractical the application of the regular schedular 
standards.  Under these circumstances, the Board finds that 
the rating assigned by this decision adequately compensates 
the impairment resulting from the appellant's sinusitis, and 
the provisions of 38 C.F.R. § 3.321 are not for application.

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his increased rating claim.  The RO 
sent the appellant a letter in December 2001, before the 
rating on appeal was issued, in which he was informed of what 
the evidence had to show to establish entitlement, what 
evidence was still needed and what VA's duty to assist was in 
obtaining evidence for his claim.  At various points in this 
case, the appellant submitted authorization for VA's 
gathering of medical information.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a VA 
sinus examination and his VA and private medical records have 
been associated with the claims file.  The appellant provided 
testimony at a videoconference Board hearing.  The appellant 
was informed about the provisions of the VCAA in letters sent 
by the RO in December 2001 and August 2003, and in the 
Statement of the Case (SOC) issued in April 2003.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  In August 2003, the appellant was 
informed that he could submit additional evidence to the 
Board; more evidence was thereafter submitted in October 
2003, at the videoconference hearing.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the VCAA.  
Therefore, there is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).




ORDER

Entitlement to an evaluation of 30 percent for sinusitis is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



